DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-10, 12-16, 18-22, 24-27, 30 and 32 have been amended. 
Claims 2-3 are canceled.
Claims 1 and 4-33 are pending.
Response to Argument
Claim Rejections - 35 USC § 103
Applicant’s arguments/remarks, (see pages 13-17) filed 07/16/2020 with respect to the prior art rejection(s) of claim(s) 1 and 4-33 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,4-9,11-16,18-21,24-29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiriksson et al. (US 8346919 B1), in view of Aloni et al. (US 7,835,380 B1).

Regarding claim 1, Eiriksson discloses a network interface device to couple a host device to a network and exchange messages between the host device and the network (Eiriksson [Abstract], discloses a network interface device which includes a bus interface that communicates over a bus with a host processor and memory, and a network interface, including at least first and second physical ports, which are coupled to send and receive data packets carrying data over a packet network), 
the network interface device comprising, [Abstract]. In Col. 2, lines 27-50, Eiriksson further discloses a host system (typically, a network interface device driver or a portion of the host system closely associated with the network interface device driver) which possesses most or all of the information that a different network interface device would need to operate that connection):
at least one control circuit of the network interface device (Eiriksson, Fig. 1, Col. 3, lines 22-25, discloses a block diagram illustrating a system including a host and two network interface controllers, in which a connection being operated by a first network interface controller may be then operated by a second network interface controller),
the at least one control circuit configured to (Eiriksson, Fig. 1, Col. 4, lines 17-22, discloses how the first NIC 104 (Control circuit) maintains a transmit payload buffer 114 for payload data received from the host but which has not yet been protocol processed 
receive at the network interface device transport stream information from the host device (Eiriksson, Fig. 1, Col. 4, lines 17-22, discloses how the first network interface deceive/NIC 104 (Control circuit) maintains a transmit payload buffer 114 for payload data received from the host (the network interface receive transport stream information from the host) but which has not yet been protocol processed by the first NIC 104 for transmission to the peer, or payload data that has been sent by the first NIC but not yet acknowledged by the peer),
wherein the transport stream information includes one or more values that are specific to a message for one or more transport stream parameters that vary between messages for a transport stream  (Eiriksson, Col. 2 lines 36-43 & Col. 3, lines 17-21, discloses that the network interface card possess information needed to operate a connection, for example for TCP/IP, the information may be a seq_no variable (one or more values that are specific to a message) that denotes the sequence number (values that are specific to a message) in the TCP header and therefore corresponds more closely to a TCB state variable that is referred to usually as snd_una to signify a send sequence number that is unacknowledged, Col. 2 lines 36-43).
Eiriksson did not explicitly disclose generate, at the network interface device, at least a part of payload data that is to be included in the message; and generate, at the network interface device, the message for transmission over the network via the transport stream at least in part by combining the at least the part of the payload data for the message with the received transport stream information for the transport stream.

generate, at the network interface device, the message for transmission over the network via the transport stream at least in part by combining the at least the part of the payload data for the message with the received transport stream information for the transport stream (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination. All messages including the acknowledgement message from the NIC 26 are transmitted over network 24 to the source of the frame).
Eiriksson, and Aloni are analogous because these teachings are from the same field of endeavor with respect to the use of a network interface card to establish connection between network communication devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies of Aloni into the teachings of Eiriksson. The motivation would have been to provide a method and system for a multi-port network interface device with shared processing resources, Aloni, [Summary].

Regarding claim 4, Eiriksson, and Aloni disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device generates the payload data responsive to a second message received from the network (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages (multiple acknowledge messages) in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination. All messages including the acknowledgement message from the NIC 26 are transmitted over network 24 to the source of the frame or a host).
The motivation to combine is similar to that of claim 1. 

Regarding claim 5, Eiriksson and Aloni disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device generates the at least part of the payload data by generating an upper-layer message to be included, at least in part, in the message (Aloni, Col. 5 lines 4-12, discloses the concept of "Memory-free" which means that the network interface chip requires no dedicated external memory of its own, but rather may use the host memory to store connection context, payload data (when fragments of upper-layer protocol frames are received out of order), and other information. In Col. 8 lines 13-24, a host computer 22 has data to be sent over network 24, it arranges the data in memory 39 and then notifies transmit processor 60 by sending an appropriate message via bus 32. The transmit processor generates the required header information (including Ethernet, IP, TCP and upper-layer protocol headers and error detection codes), and then instructs a 
The motivation to combine is similar to that of claim 1. 

Regarding claim 6, Eiriksson and Aloni disclose the network interface device of claim 5, wherein the at least one control circuit of the network interface device generates the upper-layer message including source data, wherein the at least one control circuit generates the source data (Aloni col. 8 lines 13-24, when host computer 22 has data to be sent over network 24, it arranges the data in memory 39 and then notifies transmit processor 60 by sending an appropriate message via bus 32. The transmit processor/network interface device generates the required header information (including Ethernet, IP, TCP and upper-layer protocol headers and error detection codes), and then instructs a framer 62 to construct the packet. The framer reads the appropriate data from host memory 39 via bus 32, as indicated by pointers provided by the transmit processor. The framer then frames the data in packets with the headers 
The motivation to combine is similar to that of claim 5. 

Regarding claim 7, Eiriksson and Aloni disclose the network interface device of claim 5, wherein the at least one control circuit of the network interface deceive generates the upper-layer message including source data, wherein the at least one control circuit of the network interface deceive receives the source data from the host device (Aloni, Col. 8, lines 13-24, when host computer 22 has data to be sent over network 24, it arranges the data in memory 39 and then notifies transmit processor 60 by sending an appropriate message via bus 32. The transmit processor generates the required header information (including Ethernet, IP, TCP and upper-layer protocol headers and error detection codes), and then instructs a framer 62 to construct the packet. The framer reads the appropriate data from host memory 39 via bus 32, as indicated by pointers provided by the transmit processor. The framer then frames the data in packets with the headers and error detection codes, and passes the packets to port 28 for transmission over network 24).
The motivation to combine is similar to that of claim 5. 

Regarding claim 8, Eiriksson, and Aloni disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device is configured to receive at least another part of the payload data from the host device 
The motivation to combine is similar to that of claim 1. 

Regarding claim 9, Eiriksson and Aloni disclose the network interface device of claim 8, wherein the at least one control circuit of the network interface deceive is configured to receive the at least part of the payload data prior to receiving the transport stream information (Aloni Col. 7 lines 52-60, since determination of the destinations may require fetches of control data from host memory, the ULP Processor 54 may initiate fetches on a speculative basis based upon header fields before they have been validated by the TCP checksum and protocol specific CRC. The ULP processor 54 may notify host 22 that the frame data are now available in memory 39 by sending an interrupt via a host coalescing block 55, which similarly serves other elements of NIC 26, as shown in FIG. 2).
The motivation to combine is similar to that of claim 8.

Regarding claim 11, Eiriksson, and Aloni disclose the network interface device of claim 1, wherein the transport stream information that is received from the host device and that includes the one or more values that are specific to the message indicates a state of the transport stream at transmission of the message (Eiriksson, Fig. 
The motivation to combine is similar to that of claim 1. 

Regarding claim 12, Eiriksson and Aloni disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device is configured to transmit to the host device a request for the transport stream information (Aloni, Col. 17, lines 1-7, discloses that when a transmit request reaches the head of the queue, framer 62 submits a read request 282 via bus interface 30 to read 
The motivation to combine is similar to that of claim 1.

Regarding claim 13, Eiriksson and Aloni disclose the network interface device of claim 12, wherein the at least one control circuit of the network interface deceive is configured to transmit the request for the transport stream information in advance of the at least part of the payload data being ready for transmission via the network (Aloni Col.15 lines 42-56, discloses a parser 122 passes TCP packet parameters 250 to TRCM 170 as soon as the packet header has entered buffer 48 and header parsing is completed, without waiting for the rest of the packet/request to arrive. The TRCM passes the packet parameters to TCP-Rx RISC engine 82, which processes the packet header data and identifies ULP packet parameters 260. ULP-Rx RISC engine 96 receives the ULP packet/request parameters via URCM 220 and performs the applicable upper-layer processing. All these steps, which depend only on the packet header, may take place immediately (depending on the status of the relevant queues), while the remainder of the packet/request continues to flow into buffer 48 from network 24. Thus, all header processing, including Ethernet, IP, TCP, and RDMA headers, may be completed even before the tail of the packet/request has been received).


Regarding claim 14, Eiriksson, and Aloni disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device is configured to combine the transport stream information with at least part of the payload data at least in part by combining with the payload data one or more transport stream message headers received from the host device, the one or more transport stream message headers including the one or more values that are specific to the message for the one or more transport stream parameters (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination. Eiriksson Col. 2, lines 27-50, also discloses that even though a network interface device is operating a connection (e.g., handling the endpoint protocol processing with respect to that connection), the host system (typically, a network interface device driver or a portion of the host system closely associated with the network interface device driver) possesses most or all of the information that a different network interface device would need to operate that connection. The possession of such information may be, for example, TCP/IP, the information may be a seq_no variable (one or more values that are specific to the message) that denotes the sequence number in the TCP header and therefore corresponds more closely to a TCB state variable (one or more transport stream parameters that vary between messages for the transport stream) that is referred to usually as snd_una to signify a send sequence number that is 
The motivation to combine is similar to that of claim 1. 

Regarding claim 15, Eiriksson and Aloni disclose the network interface device of claim 14, wherein: the at least one control circuit of the network interface deceive is configured to receive from the host device a sequence number for the transport stream (Aloni, Col. 17 lines 30-49 When it is necessary to retransmit a packet (either after transmission timeout or in response to a retransmission request--which may be in the form of duplicate ACKs with the same TCP sequence number--by the recipient), TCM 274 consults a history queue in host memory 39 for the information that is needed to generate the packet or packets for retransmission. The history queue comprises in progress status associated with associated with a work request, and may be a circular queue, which is indexed according to the sending order of the outgoing packets),
 source and/or destination ports for messages sent via the transport stream (Aloni, Col. 9, lines 28-46 RFE 72 parses the incoming packets to extract the header information. A portion of the IP and TCP header, known as the 4-tuple (IP source address, IP destination address, TCP source port, TCP destination port), is used to identify the connection on which the packet arrived) and/or 

the at least one control circuit of the network interface deceive is configured to combine the one or more transport stream message headers with the payload data by combining with the payload data the sequence number for the transport stream, the source and/or destination ports for messages sent via the transport stream, and/or the configuration options set for the transport stream (Aloni Col. 17, lines 4-17, Bus interface 30 returns a read reply 284 containing the requested data, to which framer 62 adds the appropriate headers, in accordance with the parameters provided by transmitter RISC engine 278. A single work request may generate more than a single packet (because the volume of data to be transmitted, for example, may be larger than a single packet can carry). Framer 62 segments the payload into packets, and advances the IP ID and TCP sequence number of the packets beyond the initial values provided to it by Tx processor 60. A header builder 288 computes the required checksum and CRC values (optionally including the DIF value in the case of SCSI blocks), and the framer appends these values to the outgoing packets in the appropriate locations).


Regarding claim 16, Eiriksson and Aloni disclose the network interface device of claim 15, wherein: 
the at least one control circuit of the network interface deceive is configured to receive from the host device a maximum segment size for the transport stream (Aloni, col. 17 lines 52-56, the history queue may record the following information for each work request: the segment size based upon the maximum segment size at the time the work request's output message was originally segmented, and the correlation between the message request and TCP output sequence); and
the at least one control circuit of the network interface deceive is configured to generate the message from the payload data according to the maximum segment size (Aloni col. 26, lines 25-37, the SR is the actual PCI-Ex transaction and complies with the bus rules (such as maximal read request size, maximal payload size, etc.) Typically, the arbiter defines the SRs so that the size of packets built by packet builder 539 is as close as possible to the maximal payload size on bus 32, thus minimizing the packet overhead).
The motivation to combine is similar to that of claim 15.

Regarding claim 18, Eiriksson and Aloni disclose the network interface device of claim 1, wherein: the at least one control circuit of the network interface deceive is configured to receive from the host device an amount of payload data that the network interface device is permitted to transmit via the transport stream (Aloni col. 26, lines 25-
the at least one control circuit of the network interface deceive is configured to generate one or more messages, including the message including the payload data, according to the amount of payload data (Aloni col. 26, lines 25-37, the SR is the actual PCI-Ex transaction and complies with the bus rules (such as maximal read request size, maximal payload size, etc.) Typically, the arbiter defines the SRs so that the size of packets built by packet builder 539 is as close as possible to the maximal payload size on bus 32, thus minimizing the packet overhead).
The motivation to combine is similar to that of claim 1.


Regarding claim 19, Eiriksson, and Aloni disclose the network interface device of claim 18, wherein the at least one control circuit of the network interface deceive is configured to receive the amount of payload data as a number of messages for transmission via the transport stream and/or as an amount of data for transmission via the transport stream (Aloni col. 26, lines 25-37, the SR is the actual PCI-Ex transaction and complies with the bus rules (such as maximal read request size, maximal payload size, etc.) Typically, the arbiter defines the SRs so that the size of packets built by packet builder 539 is as close as possible to the maximal payload size on bus 32, thus minimizing the packet overhead).


Regarding claim 20, Eiriksson and Aloni disclose the network interface device of claim 1, wherein:
	the at least one control circuit of the network interface device is configured to transmit a plurality of messages via the transport stream over time (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination. All messages including the acknowledgement message from the NIC 26 are transmitted over network 24 to the source of the frame); and
 the at least one control circuit of network interface device is configured to generate each of the plurality of messages by, for each first message, combining first payload data for the first message with first transport stream information, received from the host device, for the transport stream  (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination. All messages including the acknowledgement message from the NIC 26 are transmitted over network 24 to the source of the frame),
wherein the first transport stream information for each first message includes one or more first values that are specific to the first message for the one or more transport stream parameters that vary between messages for the transport stream (Eiriksson Col. 
The motivation to combine is similar to that of claim 1. 

Regarding claim 21, Eiriksson and Aloni disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface deceive is configured to generate a second message for transmission via the transport stream by combining second payload data with second transport stream information for the 
for the transport stream wherein the second transport stream information received from the host device includes one or more second values that are specific to the second message for the one or more transport stream parameters that vary between messages for the transport stream (Aloni, Col. 10 lines 22-29, The TCP requires that an acknowledgment (ACK) be returned over the network to the source address of a TCP frame after the frame has been validated. For this purpose, TCP-Rx processor sends an ACK message 92 to transmitter 42 after the entire frame has been received, and the checksum has been validated. NIC 26 may be configured to generate ACK messages in accordance with various difference policies).
The motivation to combine is similar to that of claim 1.

Regarding claim 24, Eiriksson and Aloni disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface deceive comprises a message engine to generate the message for transmission over the network (Aloni, Col. 18, lines 3-9, discloses that when it is necessary to send an ACK packet to a remote computer over network 24, RISC engine 196 passes acknowledgment instructions to TCM 274. Transmitter RISC engine 278 then generates 
The motivation to combine is similar to that of claim 1.

Regarding claim 25, Eiriksson and Aloni disclose the network interface device of claim 1, wherein:
the transport stream information comprises one or more Transmission Control Protocol (TCP) message headers (Aloni, Col. 7, lines 16-28 & Col. Fig. 4, Col. 9, lines 36-40 discloses a connection engine 50 parsing the packet headers including selected fields in one or more of the Ethernet, IP, TCP and UDP headers in order to identify the connection identifier (CID) on which the packet was received and thus determine the packet protocols and type of processing required. For TCP offload processing by a TCP receive processor 52. This processor assembles TCP frames, including alignment of packets received out of order from network 24, Col. 7, lines 16-28. Furthermore, a receiver front end (RFE) 72, parses the incoming packets to extract the header information. A portion of the IP and TCP header, known as the 4-tuple (IP source address, IP destination address, TCP source port, TCP destination port), is used) and
the at least one control circuit of the network interface device is configured to generate the message by generating a TCP segment from the TCP message headers and the at least part of payload data (Aloni, Col. Fig. 4, Col. 9, lines 36-40 & Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination, 
The motivation to combine is similar to that of claim 1. 

Regarding claim 26, Eiriksson and Aloni disclose the network interface device of claim 1, wherein:
the transport stream supports transmission of one or more messages according to a transport-layer network protocol (Eiriksson Col. 6 lines 56-66, communication between the local NIC 310 and the local host 312 may be via CPL messages or some other messaging delivery mechanism. The delivery process to the host for full-offload devices may include--for TCP data segments, for connection setup TCP segments, and connection teardown TCP segments--an encapsulated message header, referred to as a CPL header, and an indication of payload length for payload carrying CPL messages);
the transport stream information comprises one or more message headers in accordance with the transport-layer network protocol (Eiriksson Col. 6 lines 56-66, communication between the local NIC 310 and the local host 312 may be via CPL messages or some other messaging delivery mechanism. The delivery process to the host for full-offload devices may include--for TCP data segments, for connection setup 
the at least one control circuit of the network device is configured to generate the message in accordance with the transport-layer network protocol by combining the transport stream information with the at least part of payload data (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination. All messages including the acknowledgement message from the NIC 26 are transmitted over network 24 to the source of the frame. Eiriksson Col. 6 lines 56-66, also discloses communication between the local NIC 310 and the local host 312 via CPL messages or some other messaging delivery mechanism. The delivery process to the host for full-offload devices may include--for TCP data segments, for connection setup TCP segments, and connection teardown TCP segments--an encapsulated message header, referred to as a CPL header, and an indication of payload length for payload carrying CPL messages).      
The motivation to combine is similar to that of claim 1. 

Regarding claim 27, Eiriksson and Aloni disclose the network interface device of claim 1, wherein the at least one control circuit of the network interface device is further configured to, following transmission of the message via the network by the network interface device, transmit a copy of the message to the host device (Aloni, Col. 
The motivation to combine is similar to that of claim 1. 

Regarding claim 28, Eiriksson and Aloni disclose the network interface device of claim 1, wherein the network interface device is a network interface card (NIC) (Eiriksson Col. 6 lines 56-66, disclose communication between the local NIC 310 and the local host 312 via CPL messages or some other messaging delivery mechanism. The delivery process to the host for full-offload devices may include--for TCP data segments, for connection setup TCP segments, and connection teardown TCP segments--an encapsulated message header, referred to as a CPL header, and an indication of payload length for payload carrying CPL messages).
The motivation to combine is similar to that of claim 1. 

Regarding claim 29, Eiriksson and Aloni disclose the network interface device of claim 1, further comprising:
a first interface to exchange data between the network interface device and a communications bus internal to the host device (Eiriksson Col. 11, lines 56-65, discloses FIG. 7, at step 702, the first NIC 104 interoperates with the peer 105, including establishing a connection/communication bus (such as a transport layer connection, which may include a TCP connection) with the peer 105); and
a second interface to exchange data between the network interface device and the network (Eiriksson Col. 11, lines 56-65, discloses at step 704, during operation of the connection, which may include during the establishment phase, the first NIC 104 provides information to the host 102 regarding the ongoing connection).
The motivation to combine is similar to that of claim 1. 

Regarding claim 31, Eiriksson discloses a method comprising (Eiriksson [Abstract], discloses a network interface device which includes a bus interface that communicates over a bus with a host processor and memory, and a network interface, including at least first and second physical ports, which are coupled to send and receive data packets carrying data over a packet network):
receiving at a network interface device transport stream information from a host device (Eiriksson, Fig. 1, Col. 4, lines 17-22, discloses how the first network interface deceive/NIC 104 (Control circuit) maintains a transmit payload buffer 114 for payload data received from the host (the network interface receive transport stream information from the host) but which has not yet been protocol processed by the first NIC 104 for 
wherein the transport stream information includes one or more values that are specific to a message for one or more transport stream parameters that vary between messages for a transport stream (Eiriksson, Col. 2 lines 36-43 & Col. 3, lines 17-21, discloses that the network interface card possess information needed to operate a connection, for example for TCP/IP, the information may be a seq_no variable (one or more values that are specific to a message) that denotes the sequence number (values that are specific to a message) in the TCP header and therefore corresponds more closely to a TCB state variable that is referred to usually as snd_una to signify a send sequence number that is unacknowledged, Col. 2 lines 36-43).
Eiriksson did not explicitly generating in the network interface device at least a part of payload data that is to be included in the message; and generating in the network interface device a message for transmission over the network via the transport stream, at least in part by combining the at least the part of the payload data for the message with the received transport stream information.
Aloni discloses generating in the network interface device at least a part of payload data that is to be included in the message (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination), and 
generating in the network interface device a message for transmission over the network via the transport stream, at least in part by combining the at least the part of the 
Eiriksson, and Aloni are analogous because these teachings are from the same field of endeavor with respect to the use of a network interface card to establish connection between network communication devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies of Aloni into the teachings of Eiriksson. The motivation would have been to provide a method and system for a multi-port network interface device with shared processing resources, Aloni, [Summary].

Regarding claim 32, Eiriksson discloses a system comprising (Eiriksson [Abstract], discloses a network interface device which includes a bus interface that communicates over a bus with a host processor and memory, and a network interface, including at least first and second physical ports, which are coupled to send and receive data packets carrying data over a packet network):
a host device comprising a host network protocol stack and a processor (Eiriksson [Abstract], discloses a network interface device which includes a bus interface that communicates over a bus with a host processor and memory, and a 
a network interface device to couple the host device to a network and exchange messages between the host device and the network (Eiriksson, Fig. 1, Col. 4, lines 17-22, discloses how the first network interface deceive/NIC 104 (Control circuit) maintains a transmit payload buffer 114 for payload data received from the host (the network interface receive transport stream information from the host) but which has not yet been protocol processed by the first NIC 104 for transmission to the peer, or payload data that has been sent by the first NIC but not yet acknowledged by the peer), 
the network interface device comprising  (Eiriksson, Fig. 1, Col. 4, lines 17-22, discloses how the first network interface deceive/NIC 104 (Control circuit) maintains a transmit payload buffer 114 for payload data received from the host (the network interface receive transport stream information from the host) but which has not yet been protocol processed by the first NIC 104 for transmission to the peer, or payload data that has been sent by the first NIC but not yet acknowledged by the peer):
at least one control circuit different from the processor of the host device (Eiriksson, Fig. 1, Col. 3, lines 22-25, discloses a block diagram illustrating a system including a host and two network interface controllers, in which a connection being operated by a first network interface (control circuit different from the host) controller may be then operated by a second network interface controller), 

receive at the network interface device transport stream information from the host device (Eiriksson, Fig. 1, Col. 4, lines 17-22, discloses how the first network interface deceive/NIC 104 (Control circuit) maintains a transmit payload buffer 114 for payload data received from the host (the network interface receive transport stream information from the host) but which has not yet been protocol processed by the first NIC 104 for transmission to the peer, or payload data that has been sent by the first NIC but not yet acknowledged by the peer),
wherein the transport stream information includes one or more values that are specific to a message for one or more transport stream parameters that vary between messages for a transport stream (Eiriksson, Col. 2 lines 36-43 & Col. 3, lines 17-21, discloses that the network interface card possess information needed to operate a connection, for example for TCP/IP, the information may be a seq_no variable (one or more values that are specific to a message) that denotes the sequence number (values that are specific to a message) in the TCP header and therefore corresponds more closely to a TCB state variable that is referred to usually as snd_una to signify a send sequence number that is unacknowledged, Col. 2 lines 36-43).
Eiriksson did not explicitly disclose generate, at the network interface device, at least a part of payload data that is to be included in the message; and generate, at the 
Aloni discloses generate, at the network interface device, at least a part of payload data that is to be included in the message (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination), and
generate, at the network interface device, the message for transmission over the network via the transport stream at least in part by combining the at least the part of the payload data for the message with the received transport stream information for the transport (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination. All messages including the acknowledgement message from the NIC 26 are transmitted over network 24 to the source of the frame).
Eiriksson, and Aloni are analogous because these teachings are from the same field of endeavor with respect to the use of a network interface card to establish connection between network communication devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies of Aloni into the teachings of Eiriksson. The motivation would have been to provide a method and 

Regarding claim 33, Eiriksson discloses a computer readable non-transitory storage device storing instructions that, when executed by a processor, causes said processor to perform a method comprising (Eiriksson, Col. 3, lines 62-67, discloses a content addressable memory, where the contents of the CAM are 4-tuples of TCP/IP connections being operated by the first NIC 104):
receiving at a network interface device transport stream information from a host device (Eiriksson, Fig. 1, Col. 4, lines 17-22, discloses how the first network interface deceive/NIC 104 (Control circuit) maintains a transmit payload buffer 114 for payload data received from the host (the network interface receive transport stream information from the host) but which has not yet been protocol processed by the first NIC 104 for transmission to the peer, or payload data that has been sent by the first NIC but not yet acknowledged by the peer),
wherein the transport stream information includes one or more values that are specific to a message for one or more transport stream parameters that vary between messages for a transport stream (Eiriksson, Col. 2 lines 36-43 & Col. 3, lines 17-21, discloses that the network interface card possess information needed to operate a connection, for example for TCP/IP, the information may be a seq_no variable (one or more values that are specific to a message) that denotes the sequence number (values that are specific to a message) in the TCP header and therefore corresponds 
Eiriksson did not explicitly disclose generating in the network interface device at least a part of payload data that is to be included in the message; and generating in the network interface device a message for transmission over the network via the transport stream, at least in part by combining the at least the part of the payload data for the message with the received transport stream information.
Aloni discloses generating in the network interface device at least a part of payload data that is to be included in the message (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination), and 
generating in the network interface device a message for transmission over the network via the transport stream, at least in part by combining the at least the part of the payload data for the message with the received transport stream information (Aloni, Col. 10, lines 27-29, discloses the network interface card (NIC) 26 may be configured to generate ACK messages in accordance with various difference policies, which is added to a TCP frame and includes a TCP header for transmission to the source destination. All messages including the acknowledgement message from the NIC 26 are transmitted over network 24 to the source of the frame).
Eiriksson, and Aloni are analogous because these teachings are from the same field of endeavor with respect to the use of a network interface card to establish connection between network communication devices.
.

Claim(s) 10 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiriksson et al. (US 8346919 B1), in view of Aloni et al. (US 7,835,380 B1), further in view of Maynard (US 2014/0279342 A1).

Regarding claim 10, Eiriksson and Aloni disclose the network interface device of claim 9, Eiriksson, and Aloni did not explicitly disclose wherein the at least one control circuit of the network interface device is configured to receive the payload data as part of receiving a configuration for a financial trading application to be executed by the at least one control circuit to generate financial trading messages.
Maynard discloses wherein the at least one control circuit of the network interface device is configured to receive the payload data as part of receiving a configuration for a financial trading application to be executed by the at least one control circuit to generate financial trading messages (Maynard, [0036] discloses systems, methods, and computer programs for receiving and processing messages for a financial exchange comprising a matching server and an FPGA component configured to receive and process information associated with a financial product operatively connected to the matching server, wherein the FPGA component is configured to receive and store a 
Eiriksson, Aloni and Maynard are analogous because these teachings are from the same field of endeavor with respect to the use of a network interface card to establish connection between network communication devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the session data identification teachings of Maynard into the teachings of Eiriksson, and Aloni as doing such would enable determining the state of an underlying market using an integrated circuit component, Maynard, [0029]. 

Regarding claim 22, Eiriksson and Aloni disclose the network interface device of claim 1, but did not explicitly disclose wherein the at least one control circuit of the network interface device comprises an FPGA to generate the message for transmission over the network.
Maynard discloses wherein the at least one control circuit comprises an FPGA to generate the message for transmission over the network (Maynard, [0036] discloses systems, methods, and computer programs for receiving and processing messages for a financial exchange comprising a matching server and an FPGA component configured to receive and process information associated with a financial product operatively connected to the matching server, wherein the FPGA component is configured to receive and store a plurality of messages from at least one computer server, each message of the plurality of messages being comprised of at least one message type).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the session data identification teachings of Maynard into the teachings of Eiriksson and Aloni as doing such would enable determining the state of an underlying market using an integrated circuit component, Maynard, [0029]. 

Regarding claim 23, Eiriksson, Aloni and Maynard disclose the network interface device of claim 22, wherein:
the FPGA is configured to execute a financial trading application to generate financial trading messages (Maynard, [0036] discloses systems, methods, and computer programs for receiving and processing messages for a financial exchange comprising a matching server and an FPGA component configured to receive and process information associated with a financial product operatively connected to the matching server, wherein the FPGA component is configured to receive and store a plurality of messages from at least one computer server, each message of the plurality of messages being comprised of at least one message type); and
the payload data comprises at least a portion of a financial trading message generated by the financial trading application executing on the FPGA (Maynard, [0071] discloses a FPGA system, the matcher server 225 only needs to update the FPGA 305 if an order changes the contents of the orderbook. Many order messages sent to 
The motivation to combine is similar to that of claim 22.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Eiriksson et al. (US 8346919 B1), in view of Aloni et al. (US 7,835,380 B1),  further in view of Boucher et al. (US 6,591,302 B2).

Regarding claim 17, Eiriksson and Aloni disclose the network interface device of claim 1, but did not explicitly disclose wherein combining the payload data with the transport stream information comprises combining the payload data with a template data packet received from the host device, the template data packet comprising one or more transport stream message headers including the one or more values that are specific to the message for the one or more transport stream parameters.
Boucher discloses wherein combining the payload data with the transport stream information comprises combining the payload data with a template data packet received from the host device (Boucher, [Abstract] discloses a host retaining a fallback slow-path processing capability. In one embodiment, generation of a response to a TCP/IP packet 
the template data packet comprising one or more transport stream message headers including the one or more values that are specific to the message for the one or more transport stream parameters (Boucher, [Abstract] The host retains a fallback slow-path processing capability. In one embodiment, generation of a response to a TCP/IP packet received onto the network interface device is accelerated by determining the TCP and IP source and destination information from the incoming packet, retrieving an appropriate template header, using a finite state machine to fill in the TCP and IP fields in the template header without sequential TCP and IP protocol processing, combining the filled-in template header with a data payload to form a packet, and then outputting the packet from the network interface device by pushing a pointer to the packet onto a transmit queue. A transmit sequencer retrieves the pointer from the transmit queue and causes the corresponding packet to be output from the network interface device).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the session data identification teachings of Boucher into the teachings of Eiriksson and Aloni as doing such would enable the use of buffer descriptors to retrieve packets that are stored in a buffer, Boucher, Col. 5, lines 52-64.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiriksson et al. (US 8346919 B1), in view of Aloni et al. (US 7,835,380 B1), further view of Michels et al. (US 2015/0049763 A1). 

Regarding claim 30, Eiriksson and Aloni disclose the network interface device of claim 1, Eiriksson and Aloni did not explicitly disclose wherein the network interface device is a component of the host device and the at least one control circuit of the network interface device generates the message for transmission on behalf of the host device,  
Michels discloses wherein the network interface device is a component of the host device (Michels [0013], the application delivery controller device 110 includes the NIC 200, host system I/O interface(s) 202, host system processors 210, and host system memory 218, which are coupled together by bus 208) and  

Eiriksson, Aloni and Michels are analogous because these teachings are from the same field of endeavor with respect to the use of a network interface card to establish connection between network communication devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies to utilize the teachings of Michels for Network interface device and application comprising a field programmable gate arrays. The teachings of Michels, when implemented in the Eiriksson and Aloni system, will allow one of ordinary skill in the art to establish TCP stream for termination at the device application, pass sufficient state to the network interface device so as to permit the network interface device to perform transport processing of the TCP stream and network interface device perform transport processing of a TCP stream on behalf of the device application. One of ordinary skill in the art would be motivated to utilize the teachings of Michels in the Eiriksson, and Aloni system in order to maximize throughput or low latency periods for the data for the appropriate application, Michels, [Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443